July 9, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         AMIR A. CHAMIE, Appellant

NO. 14-14-00213-CV                          V.

  MEMORIAL HERMANN HEALTH SYSTEM D/B/A UNIVERSITY PLACE
                RETIREMENT HOME, Appellee
              ________________________________

      This cause, an appeal from the judgment in favor of appellee, Memorial
Hermann Health System d/b/a University Place Retirement Home, signed January
16, 2014, was heard on the transcript of the record. We have inspected the record
and find error in the judgment. We therefore order the judgment of the court below
REVERSED and REMAND the cause for proceedings in accordance with the
court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Memorial Hermann Health System d/b/a University Place Retirement
Home.

      We further order this decision certified below for observance.